Title: John Adams to John Quincy Adams, 18 February 1783
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris Feb. 18. 1783

You cannot imagine, the Anxiety I have felt on your Account, nor the Pleasure just received from your Letter of Feb. 1. I had heard nothing of you Since the Beginning of December when you was in Stockholm, and then only by the public Papers.
When you arrive at the Hague, you may take your Choice, either to remain there and follow your Studies under the Direction of Mr. Dumas or go to Leyden to your former Tutor. I believe however for a few days, you had better Stay at the Hague where I expect Soon to have the Pleasure of Seeing you, as I Shall return there, forthwith upon the Signature of the definitive Treaty of Peace.
I have Letters from your Mamma and Several of our Friends the later End of December. They were all well and desired to be remembered very particularly to you.
I expect to embark for America, in the Spring and Shall take you home with me. Enquire what Vessells are likely to go from the Texel, and what Accommodations we might have on board of any of them.

I am With the tenderest Affection, your Father
John Adams

